Title: To George Washington from Gustavus Scott, 25 April 1797
From: Scott, Gustavus
To: Washington, George

 

Dr sir,
Geo[rge] Town [Md.] 25th April 1797.

I have the pleasure of enclosing a Certificate of the Transfere of the 41 shares promised by Messrs Linghan & Smith; which is all the evidence necessary of your being the Holder of the Shares. Whilst at Bank I took an Opportunity of exam[in]ing the Stock book to see whether these Gentn held any more Stock than has been transfered to you: finding no Stock in their own Names I have investigated the fact whether they held in the Name of any other Person. the Result is most clearly that they do not, & that 20 of the 41 shares now transfered have been bought since the date of their Engagements to you.
Mr Smith Who is their Agent here is Treasurer of the Bridge Company, & consequently well known to me. I sent for him & have had Conversation with him on this subject. These Gentn have 3 or 4000 $ due them in this Place 12 Months hence and he has written to them to know whether he shall buy the Residue of the 70 shares out of these funds in his hands; to which Letter he expects an answer by this days mail.
I have indorsed on the Obligation that 41 shares have been transfered, & given to Mr Smith an Acknowledgment of this fact for his Justification. I retain this Obligation hoping through Smiths influence with them to be able to obtain the Residue of the shares for you in a short time. If I fail the Paper shall be forwarded or be delivered to Mr Lear as you may please to direct. I think it probable the Residue of the shares may be obtained in a Week or two as Smith seems anxious to support the honor of his Principals. I am with sentiments of perfect Respect Dr Sir Yr mo. obt Servt

Gusts Scott

